Citation Nr: 1629090	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-28 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for vision problems.

3.  Entitlement to service connection for right knee condition.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for left knee condition.

6.  Entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	Lawrence W. Stokes, Jr., Agent


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2011 and October 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The November 2011 rating decision denied service connection for chronic obstructive pulmonary disease (COPD), hypertension, right and left knee conditions, bilateral hearing loss, vision problems, and stomach problems and denied entitlement to special monthly pension and special monthly compensation for aid and attendance/housebound.  He filed a January 2012 notice of disagreement with regard to the issues of service connection for COPD, right and left knee conditions, vision problems, and hearing loss only.  The RO issued a statement of the case and the Veteran perfected his appeal with regard to these issues by submitting a timely substantive appeal (VA Form 9).

The October 2013 rating decision denied service connection for headaches, leg cramps, flat feet, and a thoracic spine condition.  In an August 2014 statement, the Veteran indicated that he wanted "to file a BVA appeal for the issues" of hearing, headaches, and knees.  The Veteran's claims of service connection for hearing loss and bilateral knee conditions were already on appeal.  The issue of headaches, however, was not.  This is a timely notice of disagreement of the October 2013 denial of service connection for headaches.

The Veteran was scheduled to testify at a Board hearing in October 2015.  He failed to report for that hearing and has not requested a rescheduled hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for headaches, left knee condition, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's COPD is not attributable to his active duty service.

2. The Veteran's vision problems are not attributable to his active duty service.

3. The Veteran's right knee condition is not attributable to his active duty service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for vision problems are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2015).

3.  The criteria for service connection for right knee condition are not met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(a), 5107(b), 5121A (West 2014); 38 C.F.R. §§3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in November 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent as to any complaints or treatment for COPD, vision problems, and/or a right knee condition.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to these conditions until several years following separation.  Furthermore, the record contains no competent evidence suggesting a causal relationship between the current disability and active service.  For these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Service Connection - COPD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. §3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran was diagnosed with COPD in 2007, more than 40 years after his separation from service.  The record does not suggest any in-service incurrence or aggravation of a disease or injury to which his COPD can be attributed.  Nor does the record contain competent evidence linking the Veteran's current COPD with his military service.

While not specifically linked with his COPD, the Board notes that the Veteran had claimed asbestos exposure.  When asked to clarify, the Veteran reported that he had been exposed to asbestos while working in salt mines in Ohio when he had to clean up old aluminum and was told there was asbestos there.  See October 2010 Report of General Information.  His military personnel records do not show exposure to asbestos or service in Ohio.  During his service, the Veteran was assigned to Fort Polk (Louisiana), Fort Riley (Kansas), and Fort Rucker (Alabama).  As such, the Veteran has not identified any potential in-service exposure to asbestosis.  Thus, service connection is not warranted.

III.  Service Connection - Vision Problems

During the pendency of this appeal, the Veteran has been diagnosed with cataracts and retinal drusen and refractive errors of the eyes, including hyperopia, presbyopia, and astigmatism.  See January 2012 and September 2013 VA treatment records.  Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Thus, only the Veteran's cataracts and retinal drusen are diseases for VA purposes.

The Veteran was diagnosed with these eye conditions several decades after his separation from service.  Neither the Veteran's statements nor the evidence of record attribute an eye condition, with resulting visual problems, to an in-service onset or injury.  Only disabilities caused or aggravated by active military service can be service connected.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As the evidence of record does not suggest an in-service incurrence or aggravation of a disease or injury, direct service connection is not warranted for either condition.

IV.  Service Connection - Right Knee Condition

The medical records show a complaint of knee pain in December 2011.  However, neither the Veteran's statements nor the evidence of record attribute a right knee condition to an in-service onset or injury.  Only disabilities caused or aggravated by active military service can be service connected.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As the evidence of record does not suggest an in-service incurrence or aggravation of a disease or injury, direct service connection is not warranted for either condition.


ORDER

Service connection for chronic obstructive pulmonary disease (COPD) is denied.

Service connection for vision problems is denied.

Service connection for right knee condition is denied.


REMAND

As noted in the introduction, the Veteran filed a timely notice of disagreement of the October 2013 denial of service connection for headaches in August 2014.  When there has been an adjudication by the RO and a timely NOD has been filed, a statement of the case addressing the issue must be furnished to the appellant.  Manlincon v. West, 12 Vet. App. 238 (1999). As no statement of the case has been issued for this claim, it must be remanded.

With regard to the left knee claim, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  

VA treatment records show a complaint of knee pain in December 2011.  The Veteran's service treatment records include a June 1965 reference to left knee treatment.  Specifically, this record reads "dress old wound on [left] knee."  The Veteran has claimed a left knee condition due to his military service.  This is sufficient to trigger VA's duty to provide an examination for his neck claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran previously underwent a VA examination in conjunction with his claim of service connection for bilateral hearing loss in September 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Here, the September 2011 examiner was unable to obtain reliable results to testing.  She then provided a negative medical nexus opinion relying on the lack of recorded hearing loss at the time of separation or within one year thereafter.  However, the absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  Thus, the existing opinion does not adequately address the Veteran's contentions of current bilateral hearing loss due to noise exposure in service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide a statement of the case to the Veteran regarding the headache issue.  Return this issue to the Board only if the Veteran perfects a timely appeal of it.

2.  Refer the matter of service connection for left knee condition for a medical opinion by an appropriate specialist to the purpose of determining the nature and etiology of any left knee condition.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is to provide opinions as to the following:

(a)  Does the Veteran currently have a left knee condition, to include as characterized by the December 2011 report of knee pain?

(b)  Is it at least as likely as not (a 50 percent or greater probability) that any current left knee condition began in service or is otherwise related his service, to include his in-service treatment for a left knee wound?

The examiner should provide reasons for the opinions.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

3.  Refer the matter of service connection for bilateral hearing loss for a medical opinion by a specialist in audiology who has not previously rendered an opinion in this matter.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner is not required to personally examine the Veteran unless it is deemed medically necessary.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss began in service or is otherwise related his service, to include noise exposure as a light weapons infantryman.

The examiner should provide reasons for this opinion.  The reasons for the opinion should include consideration of the Veteran's reports of symptoms.  The medical reasons for accepting or rejecting the Veteran's statements regarding symptoms should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion.

4.  After the development requested above has been completed, readjudicate the claims of service connection for left knee condition and bilateral hearing loss.  If any of the benefits sought on appeal remain denied, then furnish the Veteran and his agent a supplemental statement of the case and give them the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


